DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 5 is objected to because of the following informalities:  In claim 5 line 4, the word “other;and” should read --other; and--.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regard to claim 8, it is unclear what the structural relationship is between the grounding member and the metal shielding cage because it is unclear where the lateral side of the metal shielding cage is located, whether the lateral side is one of the walls or somewhere else.  For prior art analysis, any side of the metal shielding cage can be considered to meet this limitation.  Claims 9-20 include all the limitations of claim 8 and are rejected for the same reasons.
Allowable Subject Matter
Claims 1-7 are allowed.
Claim 8 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  With regard to claim 1, Briant teaches, as shown in figures 1-2 and 6: “A connector assembly 104, comprising: a metal shielding cage 110 comprising a cage body (132, 134, and 130) and a grounding member 144, the cage body comprising a top wall 130, two side walls 134 and a mounting side 132, the mounting side of the cage body comprising a bottom wall 132 positioned at a front of the cage body and a bottom opening (where 112 extends through the bottom of the cage body in figure 6) positioned at a rear of the cage body, the grounding member 144 comprising two side plates (right and left plates of 144 in figure 1)”.
Briant does not teach: “bottom edges of the two side plates being provided with an elastic grounding finger row toward the mounting side to elastically contact a grounding element of a circuit board, the elastic grounding finger rows being positioned at two lateral sides of the bottom opening”.  The prior art of record does not anticipate or render obvious all the limitations of claim 1.  Claim 1 is therefore allowable.
Claims 2-7 include all the limitations of claim 1 and are therefore also allowable.

With regard to claim 8, Briant teaches, as shown in figures 1-2 and 6: “A connector assembly 104, comprising: a metal shielding cage 110 comprising a cage body (132, 134, and 130) and a grounding member 144, the cage body comprising a top wall 130 and two side walls 134, the grounding member 144 comprising a side plate (right side plate of 144 in figure 1)… the elastic grounding finger row being positioned at a lateral side of the metal shielding cage 110”.
Briant does not teach: “a bottom edge of the side plate comprising an elastic grounding finger row to elastically contact a grounding element of a circuit board”.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN M KRATT whose telephone number is (571)270-0277. The examiner can normally be reached M-F 10am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on (571)270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN M KRATT/             Examiner, Art Unit 2831                                                                                                                                                                                           /ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831